
	

114 HR 1119 : Research and Development Efficiency Act
U.S. House of Representatives
2015-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 1119
		IN THE SENATE OF THE UNITED STATESMay 20, 2015Received; read twice and referred to the Committee on Commerce, Science, and TransportationAN ACT
		To improve the efficiency of Federal research and development, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Research and Development Efficiency Act. 2.Regulatory efficiency (a)Sense of CongressIt is the sense of Congress that—
 (1)high and increasing administrative burdens and costs in Federal research administration, particularly in the higher education sector where most federally sponsored research is performed, are eroding funds available to carry out basic scientific research;
 (2)progress has been made over the last decade in streamlining the pre-award grant application process through Grants.gov, the Federal Government’s website portal;
 (3)post-award administrative costs have grown as Federal research agencies have continued to impose agency-unique compliance and reporting requirements on researchers and research institutions;
 (4)facilities and administration costs at research universities can exceed 50 percent of the total value of Federal research grants, and it is estimated that nearly 30 percent of the funds invested annually in federally funded research is consumed by paperwork and other administrative processes required by Federal agencies; and
 (5)it is a matter of critical importance to American competitiveness that administrative costs of federally funded research be streamlined so that a higher proportion of taxpayer dollars flow into direct research activities.
 (b)In generalThe Director of the Office of Science and Technology Policy shall establish a working group under the authority of the National Science and Technology Council, to include the Office of Management and Budget. The working group shall be responsible for reviewing Federal regulations affecting research and research universities and making recommendations on how to—
 (1)harmonize, streamline, and eliminate duplicative Federal regulations and reporting requirements; (2)minimize the regulatory burden on United States institutions of higher education performing federally funded research while maintaining accountability for Federal tax dollars; and
 (3)identify and update specific regulations to refocus on performance-based goals rather than on process while still meeting the desired outcome.
 (c)Stakeholder inputIn carrying out the responsibilities under subsection (b), the working group shall take into account input and recommendations from non-Federal stakeholders, including federally funded and nonfederally funded researchers, institutions of higher education, scientific disciplinary societies and associations, nonprofit research institutions, industry, including small businesses, federally funded research and development centers, and others with a stake in ensuring effectiveness, efficiency, and accountability in the performance of scientific research.
 (d)ReportNot later than 1 year after the date of enactment of this Act, and annually thereafter for 3 years, the Director shall report to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate on what steps have been taken to carry out the recommendations of the working group established under subsection (b).
			
	Passed the House of Representatives May 19, 2015.Karen L. Haas,Clerk
